IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00278-CR

DERNICE MUNSON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                      From the County Court at Law No. 2
                             Brazos County, Texas
                           Trial Court No. 07-02358


                          MEMORANDUM OPINION


      On August 24, 2011, the Court issued its opinion affirming Appellant’s

conviction for making a false report to a police officer. See Munson v. State, No. 10-09-

00319-CR, 2011 WL 3720823 (Tex. App.—Waco Aug. 24, 2011, no pet.) (mem. op., not

designated for publication). The mandate was issued on November 28, 2011. Appellant

has now filed a pro se notice of appeal, stating that she is appealing from the trial

court’s judgment stating that Appellant “is hereby ordered to serve 20 days in the
Brazos County Jail. It is ordered that the herein defendant, now appellant must report

to the county jail no later than 2:00 p.m., on the 24th day of April 2012.”

       In a letter dated August 22, 2012, the Clerk of the Court notified Appellant that

no such judgment was included in the record and directed Appellant to notify the

Court in writing of the judgment or order she is attempting to appeal and to provide the

Court with a copy of it if it is available to her. The Clerk’s letter also notified Appellant

that this case was subject to dismissal for want of jurisdiction because it appeared that

this Court does not have jurisdiction of her appeal of the judgment referred to in her

notice of appeal. See Abbott v. State, 271 S.W.3d 694 (Tex. Crim. App. 2008) (standard for

determining jurisdiction is not whether appeal is precluded by law, but whether appeal

is authorized by law); Everett v. State, 91 S.W.3d 386, 386 (Tex. App.—Waco 2002, no

pet.) (stating that this court has jurisdiction over criminal appeals only when expressly

granted by law). The Clerk’s letter warned Appellant that the Court might dismiss her

appeal unless, within 21 days, she showed grounds for continuing it. Appellant did not

respond to the Clerk’s letter.

       This appeal is dismissed for lack of jurisdiction.




                                                  REX D. DAVIS
                                                  Justice




Munson v. State                                                                        Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 27, 2012
Do not publish
[CR25]




Munson v. State                                  Page 3